Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending; claims 1, 10 and 17 are independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,119,455 (Appl. No.: 14/995,989). Although the conflicting claims are not identical, they are not patentably distinct from each other as shown below for independent claims 1, 10 and 17:

17462084
14995989
1. A non-transitory computer readable medium storing a program causing a
computer to execute a method for a physical processor comprising:
1. An automation system comprising:
implementing, via an actuator, a control action to facilitate performing an automation process in the automation system;
an actuator configured to implement a control action to facilitate performing an automation process in the automation system;
measuring, via a sensor, an operational parameter of the actuator; and
a sensor configured to measure an operational parameter of the actuator; and
via a control system communicatively coupled to the actuator and the sensor, and comprising a plurality of processors and memory implemented in a plurality of
controllers:
a control system communicatively coupled to the actuator  and the sensor, wherein:

the control system comprises a plurality of processors and memory implemented in a plurality of controllers; and

the memory is configured to store instructions that, when executed by one or more processors of the plurality of processors, cause the one or more processors to:
determining holistic state data comprising a first field that indicates input variables to the automation process, a second field that indicates output variables from the automation process, a third field that indicates a process model that describes
relationship between the input variables and the output variables of the automation process, a fourth field that indicates constraints on the input variables of the automation process, and a fifth field that indicates an objective function, wherein a first controller of the plurality of controllers is configured to self-configure an interconnection with a
second controller selected from the plurality of controllers based on the holistic state data;
determine holistic state data comprising a first field that indicates input variables to the automation process, a second field that indicates output variables from the automation process, a third field
that indicates a process model that describes relationship between the input variables and the output variables of the automation process, a fourth field that indicates constraints on the input variables of the automation process, and a fifth field that indicates an objective function, wherein a first controller of the plurality of controllers is configured
to self-configure an interconnection with a second controller selected from the plurality of controllers based on the holistic state data;
determining the control action to be implemented by the actuator based at least in part on the operational parameter of the actuator measured by the sensor and the process model, the input variables, the output variables, the constraints, and the objective function
indicated in fields of the holistic state data; and
determine the control action to be implemented by the actuator based at least in part on the operational parameter of the actuator measured by the sensor and the process model, the input variables, the output variables, the constraints, and the objective function indicated in fields of the holistic state
data; and
instructing the actuator to implement the control action to facilitate optimizing
performance of the automation process.
instructing the actuator to implement the control action to facilitate optimizing performance of the automation process.


10. A non-transitory computer readable medium storing a program causing a
computer to execute a method for a physical processor comprising:
10. A tangible, non-transitory computer-readable medium that stores instructions executable by one or more processors
of a control system, wherein the instructions comprise instructions to:
instructing, using one or more processors, a control system to provide control system configuration data to a first controller when the first controller is initially connected in the control system, wherein the control system configuration data comprises 

a first field that indicates a process model that describes relationship between input
variables and output variables of an automation process, 

a second field that indicates constraints on the input variables of the automation process, 

a third field that indicates an objective function, and 

a fourth field that indicates that a second controller implemented in the control system determines an operational parameter of an actuator measured by a sensor;
instruct, using the one or more processors, the control system to provide control system configuration data to a first controller when the first controller is initially connected in the control system, wherein the control system configuration data comprises 

a first field that indicates a process model that describes relationship between input variables and output variables of an 
automation process, 

a second field that indicates constraints
on the input variables of the automation process,

a third field that indicates an objective function, and 

a fourth field that indicates that a second controller implemented in the control system determines an operational parameter of an actuator measured by a
sensor;
self-configuring, using the one or more processors, an interconnection between
the first controller and the second controller at least in part by selecting the second controller from a plurality of controllers in the control system based at least in part on the third field of the control system configuration data that indicates that the second controller determines the operational parameter of the actuator measured by the sensor;
self-configure, using the one or more processors, an interconnection between the first controller and the second controller at least in part by selecting the second controller from a plurality of controllers in the control system based at least in part on the third field of the
control system configuration data that indicates that the second controller determines the operational parameter
of the actuator measured by the sensor;
formulating, using the one or more processors, an optimization problem based at least in part on the first field of the control system configuration data that indicates the process model, the second field of the control system configuration data that indicates the constraints on the input variables, and the third field of the control system configuration data that indicates the objective function;
formulate, using the one or more processors, an optimization problem based at least in part on the first field of
the control system configuration data that indicates the process model, the second field of the control system configuration data that indicates the constraints on the
input variables, and the third field of the control system configuration data that indicates the objective function;
determining, using the one or more processors, a control action to be implemented by the actuator to facilitate performing the automation process by solving the optimization problem based at least in part on the operational parameter of the actuator measured by the sensor; and
determine, using the one or more processors, a control action to be implemented by the actuator to facilitate
performing the automation process by solving the optimization problem based at least in part on the operational parameter of the actuator measured by the sensor;
and
instructing, using the one or more processors, the actuator to implement the
control action to facilitate optimizing performance of the automation process.
instruct, using the one or more processors, the actuator to implement the control action to facilitate optimizing 
performance of the automation process.


17. A non-transitory computer readable medium storing a program causing a
computer to execute a method for a physical processor comprising:
17. A method for performing diagnostics on a control system comprising:
determining, using one or more processors, holistic state data captured by a controller implemented in the control system, wherein the holistic state data indicates that the controller determines an operational parameter of an actuator measured by a sensor;
determining, using one or more processors, holistic state data captured by a controller implemented in the control system, wherein the holistic state data indicates that the controller determines an operational parameter of an actuator measured by a sensor;
simulating, using the one or more processors, operation of the controller based at least in part on the holistic state data while the controller performs one or more other operations;
simulating, using the one or more processors, operation of the controller based at least in part on the holistic state
data while the controller performs one or more other operations;
analyzing, using the one or more processors, simulation of the controller to
perform diagnostics on the controller; and
analyzing, using the one or more processors, simulation of the controller to perform diagnostics on the controller;
and
adjusting, using the one or more processors, operation of the control system based at least in part on the diagnostics to enable the control system to determine a control action that facilitates optimizing performance of an automation process when implemented by the actuator.
adjusting, using the one or more processors, operation of the control system based at least in part on the diagnostics to enable the control system to determine a control action that facilitates optimizing performance of an automation process when implemented by the actuator.
2-9, 11-16 and 18-20
2-9, 11-16 and 18-20




Claims 1-20 would be allowable after receiving an approved terminal disclaimer as noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159